Title: To Thomas Jefferson from William Waller Hening, 15 November 1807
From: Hening, William Waller
To: Jefferson, Thomas


                        
                            Sir,
                            Richmond 15th. Novr. 1807.
                        
                        I know not whether it be proper to address this letter to you; but I hope you will ascribe it rather to an
                            ignorance of the correct channel of communication that to a wish to offer you any disrespect.—I am induced, however, to
                            write directly to you, because the circumstance to which I wish to call your attention was considered by me an individual
                            and not an official act. In this, I may have been mistaken.
                        Shortly after the trial of Burr and his accomplices had commenced in this place Mr. Hay sent for me and
                            communicated your wish that the evidence should be fully & correctly taken; and requested that I would constantly attend
                            for that purpose. I stated to him the impossibility of any one persons performing the work in time; and obtained his
                            permission to associate Mr. Munford with me; without receiving any other assurance than that “I might
                                make my own charge” as to what sum should be deemed an adequate compensation. It was well known that the enemies
                            of the government were prepared to go all lengths, and to misrepresent every fact. We therefore chearfully engaged in the
                            business in order to counteract them in their first impressions on the public mind; and expected that if we did not
                            receive a liberal compensation from the government, we should not be permitted to sustain a loss. In devoting ourselves to
                            this subject, we had to neglect our practice in every court which we attented, and to suspend entirely the publication of
                            our Reports of the decisions of the Supreme Court of Appeals. We were threatened, by a certain party, with expulsion from
                            our seats in the council, for having undertaken the business; and in the whole progress of it we had to submit to a degree
                            of labour never experienced before. Every day, not even excepting Sundays, were we employed, the greater part of the
                            trial, from early in the morning till a late hour in the night; and I am just informed that for these extraordinary
                            services and sacrifices we are to be allowed five dollars a day,—a sum which would not reimburse us for the money we have
                            actually sunk.
                        I cannot believe that it is any part of the character of the government to do injustice to individuals; nor
                            can I suppose that the above sum would have been fixed on, had there been a full representation of our case. But I should
                            be wanting in candour were I not to declare, that to pay us at the rate of five dollars per day, would bring us manifest injustice. No person who has witnessed our services
                            would believe that that sum had been offered as a full compensation.
                        You will, I hope, pardon the freedom with which I have addressed you. I am unwilling to utter even a whisper
                            of complaint against an administration which has received my warmest support both in my public and private character; and
                            I assure you that my sole object has been to present to your view a full statement of facts, under a firm reliance that
                            nothing else is wanting to the attainment of justice. I am Respectfy. Yrs.
                        
                            Wm. W: Hening
                     
                        
                    